                                                                    Case 2:18-cr-00169-JCM-NJK Document 132 Filed 06/08/20 Page 1 of 4




                                                                    1   PETER S. CHRISTIANSEN, ESQ.
                                                                        Nevada Bar No. 5254
                                                                    2   pete@christiansenlaw.com
                                                                        KENDELEE L. WORKS, ESQ.
                                                                    3   Nevada Bar No. 9611
                                                                    4   kworks@christiansenlaw.com
                                                                        CHRISTIANSEN LAW OFFICES
                                                                    5   810 S. Casino Center Blvd., Suite 104
                                                                        Las Vegas, Nevada 89101
                                                                    6   Tel: (702) 240-7979
                                                                    7   Fax: (866) 412-6992
                                                                        Attorneys for Defendant Leslie Kalyn
                                                                    8
                                                                                                   UNITED STATES DISTRICT COURT
                                                                    9
                                                                                                              DISTRICT OF NEVADA
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                          UNITED STATES OF AMERICA,
                                                                   11                                                      Case No. 2:18-cr-00169-JCM-NJK-3
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                                                 Plaintiff,
                                                                   12
                                 Las Vegas, Nevada 89101




                                                                   13     vs.
                                                                                                                              STIPULATION TO CONTINUE
                                                                   14     LESLIE KALYN, aka                                 CHANGE OF PLEA HEARING (FIRST
                                                                          Leslie Feth,                                                REQUEST)
                                                                   15
                                                                                                 Defendant.
                                                                   16
                                                                   17
                                                                                IT IS HEREBY STIPULATED AND AGREED, by and between the United States of
                                                                   18
                                                                        America, by and through Nicholas A. Trutanich, United States Attorney, and Peter S. Levitt,
                                                                   19
                                                                        Assistant United States Attorney, Defendant, Leslie Kalyn, by and through her attorneys, Peter
                                                                   20
                                                                        S. Christiansen and Kendelee L. Works, that the Change of Plea hearing currently scheduled for
                                                                   21
                                                                        June 12, 2020 be continued to a date and time convenient to the Court, but no earlier than July
                                                                   22
                                                                        1, 2020.
                                                                   23
                                                                                Pursuant to General Order No. 2007-04, this Stipulation is entered into for the following
                                                                   24
                                                                        reasons:
                                                                   25
                                                                                1.     Due to the COVID-19 outbreak and stay at home orders in the State of Nevada,
                                                                   26
                                                                                       Defense Counsel’s law firm attorneys and staff have been working remotely
                                                                   27
                                                                                       since mid-March 2020 and are only recently integrating back into the office.
                                                                   28
                                                                    Case 2:18-cr-00169-JCM-NJK Document 132 Filed 06/08/20 Page 2 of 4




                                                                    1           2.     Additionally, Defense counsel has scheduling conflicts with depositions and trial
                                                                    2                  preparation for a multi-week bench trial set to begin in state court in July 2020,
                                                                    3                  as well as travel outside of Nevada during June 2020.
                                                                    4           2.     AUSA Peter S. Levitt has no objection the requested continuance.
                                                                    5           3.     Defendant Leslie Kalyn is presently out of custody and has no objection to the
                                                                    6   requested continuance.
                                                                    7           4.     The additional time requested herein is not sought for purposes of delay.
                                                                    8           5.     Denial of this request for continuance would deny counsel for Defendant Leslie
                                                                    9   Kalyn sufficient time to effectively and thoroughly prepare her for the change of plea hearing
                                                                   10   and sufficiently review and explain the consequences of the subject guilty plea agreement,
CHRISTIANSEN LAW OFFICES




                                                                   11   taking into account the exercise of due diligence.
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12           6.     Additionally, denial of this request for continuance could result in a miscarriage
                                 Las Vegas, Nevada 89101




                                                                   13   of justice.
                                                                   14           7.     The additional time requested by this Stipulation is excludable in computing the
                                                                   15   time within the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United
                                                                   16   States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code
                                                                   17   §§ 3161(h)(7)(B) and 3161(h)(7)(B)(iv).
                                                                   18           This is the first stipulation to continue the change of plea hearing in this matter.
                                                                   19           DATED: June 8, 2020.
                                                                   20
                                                                          CHRISTIANSEN LAW OFFICES                            UNITED STATES ATTORNEY
                                                                   21
                                                                             /s/ Peter S. Christiansen                           /s/ Peter S. Levitt
                                                                   22     By__________________________                        By__________________________
                                                                            PETER S. CHRISTIANSEN                               PETER S. LEVITT
                                                                   23
                                                                            KENDELEE L. WORKS                                   Assistant United States Attorney
                                                                   24       Counsel for Leslie Kalyn

                                                                   25
                                                                   26
                                                                   27
                                                                   28


                                                                                                                          2
                                                                    Case 2:18-cr-00169-JCM-NJK Document 132 Filed 06/08/20 Page 3 of 4



                                                                                                     UNITED STATES DISTRICT COURT
                                                                    1
                                                                                                               DISTRICT OF NEVADA
                                                                    2
                                                                    3     UNITED STATES OF AMERICA,
                                                                                                                              Case No. 2:18-cr-00169-JCM-NJK-3
                                                                    4                             Plaintiff,

                                                                    5     vs.
                                                                                                                              FINDINGS OF FACT, CONCLUSIONS
                                                                    6     LESLIE KALYN, aka                                   OF LAW AND ORDER
                                                                          Leslie Feth,
                                                                    7
                                                                                                  Defendant.
                                                                    8
                                                                    9
                                                                                Based on the pending Stipulation of counsel, and good cause appearing therefore, the
                                                                   10
CHRISTIANSEN LAW OFFICES




                                                                        Court finds that:
                                                                   11
                           810 S. Casino Center Blvd., Suite 104




                                                                                1.     Defense counsel’s conflicting trial schedule, including a capital murder case, and
                             702-240-7979 • Fax 866-412-6992




                                                                   12
                                 Las Vegas, Nevada 89101




                                                                        illness of supporting associates have precluded defense counsel from dedicating sufficient time
                                                                   13
                                                                        in preparation for pretrial motions in this matter.
                                                                   14
                                                                                2.     Defense counsel has spoken to AUSA Nadia Ahmed and she is in agreement
                                                                   15
                                                                        with the requested continuance.
                                                                   16
                                                                                3.     Defendant Leslie Kalyn is presently out of custody and has no objection to the
                                                                   17
                                                                        requested continuance.
                                                                   18
                                                                                4.     The additional time requested herein is not sought for purposes of delay.
                                                                   19
                                                                                5.     Denial of this request for continuance would deny counsel for Defendant Leslie
                                                                   20
                                                                        Kalyn sufficient time to effectively and thoroughly prepare for trial, taking into account the
                                                                   21
                                                                        exercise of due diligence.
                                                                   22
                                                                                6.     Additionally, denial of this request for continuance could result in a miscarriage
                                                                   23
                                                                        of justice.
                                                                   24
                                                                        ///
                                                                   25
                                                                        ///
                                                                   26
                                                                        ///
                                                                   27
                                                                        ///
                                                                   28


                                                                                                                          3
                                                                    Case 2:18-cr-00169-JCM-NJK Document 132 Filed 06/08/20 Page 4 of 4




                                                                    1          7.      The additional time requested by this Stipulation is excludable in computing the
                                                                    2   time within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18,
                                                                    3   United States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States
                                                                    4   Code §§ 3161(h)(7)(B) and 3161(h)(7)(B)(iv).
                                                                    5                                       CONCLUSION OF LAW
                                                                    6          The ends of justice served by granting said continuance outweigh the interests of the
                                                                    7   public and the defense in a speedy trial, since the failure to grant said continuance would be likely
                                                                    8   to result in a miscarriage of justice, would deny the parties herein sufficient time and the
                                                                    9   opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
                                                                   10   account the exercise of due diligence.
CHRISTIANSEN LAW OFFICES




                                                                   11          The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
                           810 S. Casino Center Blvd., Suite 104

                             702-240-7979 • Fax 866-412-6992




                                                                   12   United States Code, Section 3161(h)(7)(A) when the considering facts under Title 18, United
                                 Las Vegas, Nevada 89101




                                                                   13   States Code, §§ 3161(h)(7)(B) and 3161 (h)(7)(B)(iv).
                                                                   14                                                ORDER
                                                                   15          IT IS THEREFORE ORDERED that the Change of Plea hearing currently scheduled for
                                                                   16   June 12, 2020 be vacated and continued to the ____ day of ________________, _____, at the
                                                                   17   hour of __________.
                                                                   18          DATED AND DONE this _____ day of ________________, 2020.
                                                                   19
                                                                   20
                                                                                                                       ________________________________
                                                                   21
                                                                                                                       UNITED STATES DISTRICT JUDGE
                                                                   22
                                                                   23
                                                                   24
                                                                   25
                                                                   26
                                                                   27
                                                                   28


                                                                                                                         4
